Citation Nr: 0313213	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  99-05 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.  

2.  Entitlement to service connection for bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied entitlement to service 
connection for unspecified foot and shoulder disorders.  

In October 2000, the Board recharacterized the issue to 
reflect the fact that the appellant had alleged two separate 
and distinct issues and remanded the matter to the RO for 
additional development.  Following the requested development, 
the RO in February 2003 continued its denial of the claimed 
benefits.  


REMAND

In July 2000, the appellant provided testimony at a 
videoconference hearing in lieu of a Travel Board hearing.  
The videoconference hearing was held before a Veterans Law 
Judge who has since retired.  Under the provisions of 
38 U.S.C.A. § 7107(c) (West 2002), the Veterans Law Judge who 
conducts a hearing must participate in making the final 
determination of the claim.  However, in a letter to the 
veteran dated in May 2003, the Board advised the appellant 
that he could request another hearing.  

In correspondence received at the Board on June 4, 2003, the 
veteran requested another videoconference hearing.  However, 
in subsequent correspondence received on June 10, 2003, the 
veteran changed his election and requested a Travel Board 
hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:  

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
current procedures.  If a hearing is 
held, the case should be processed in 
accordance with the usual procedures 
following such hearings.  

The purpose of this REMAND is to afford the appellant another 
hearing.  The Board intimates no opinion as to the merits of 
the case.  The appellant need take no further action until he 
is notified by the RO regarding the hearing that he has 
requested.  However, he has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


